Citation Nr: 0602552	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2005, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  At the request of the veteran, the 
record was held open for 60 days to allow him the opportunity 
to submit additional, specific items of evidence he 
identified at the hearing.  However, the veteran did not 
submit any additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends, in essence, that he has a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
that is related to service.  

On his June 2004 VA Form 9, the veteran stated that he 
received psychiatric treatment from a Dr. Oetter shortly 
after separation from service.  He also stated that he was 
first hospitalized in 1979 by a Dr. Weidershein.  The veteran 
reiterated the above treatment history at his Board hearing.  
The Board observes that treatment reports from the above 
physicians are not of record.  VA has thus been placed on 
notice of evidence which may have a significant impact on the 
veteran's claim.  In light of VA's duty to assist, the Board 
finds that the RO should attempt to obtain and associate with 
the claims file all treatment reports from the above 
physicians since the veteran's discharge in 1974.  

Also at the Board hearing, the veteran stated that he has 
been receiving ongoing treatment from Dr. Azfur M. Malik.  
The Board observes that the record contains treatment reports 
from Dr. Malik through September 2003.  Thus, the Board finds 
that the RO should attempt to obtain and associate with the 
claims file all treatment reports from the above physician 
since September 2003.  

Lastly, the veteran testified that he has been receiving 
benefits from the Social Security Administration (SSA) due to 
a psychiatric disability.  The Board observes that records 
from the SSA are not of record.  As they may be relevant to 
the current appeal, the Board finds that the RO should obtain 
and associate with the claims file all documents pertaining 
to the veteran, including any administrative decision and the 
medical records relied upon concerning his claim.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify all health care providers that 
have treated him for a psychiatric 
disorder since discharge.  In any event, 
the RO should attempt to obtain and 
associate with the claims file any 
treatment records from Drs. Oetter and 
Weidershein since 1974, and from Dr. 
Malik since September 2003.  

In addition, the RO should contact the 
SSA and request copies of all documents 
pertaining to the veteran, including any 
administrative decision and the medical 
records relied upon concerning his claim.  

The RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and his representative.  

2.  After all necessary evidentiary 
development has been completed, the RO 
should consider whether a VA psychiatric 
examination is deemed warranted.  
Thereafter, the RO should readjudicate 
the issue of entitlement to a psychiatric 
disorder, to include post-traumatic 
stress disorder.   

3.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


